Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 1 of 46 PageID #: 2221
                                BRANDON WYMS 1/4/2019
                                                                             Page 1


       1                    UNITED STATES DISTRICT COURT
       2                    EASTERN DISTRICT OF MISSOURI
       3                           EASTERN DIVISION
       4
       5    MALEEHA AHMAD, ET AL.,            )
                                              )
       6             Plaintiffs,              )
                                              )
       7    vs.                               )   Case No. 4:17-CV-2455-CDP
                                              )
       8    CITY OF ST. LOUIS,                )
            MISSOURI,                         )
       9                                      )
                     Defendant.               )
      10
      11
      12
      13
      14
      15
      16
      17                     DEPOSITION OF BRANDON WYMS
      18                TAKEN ON BEHALF OF THE PLAINTIFFS
      19                           JANUARY 4, 2019
      20
      21
      22
      23
      24
      25
                                                               Exhibit Q



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 2 of 46 PageID #: 2222
                                BRANDON WYMS 1/4/2019
                                                                              Page 2


       1                                I N D E X
       2                                WITNESSES
       3    ALL WITNESSES       PAGE
       4    For Plaintiffs
       5       BRANDON WYMS
       6            Examination by Mr. Rothert                            5
       7
       8                                  EXHIBITS
       9    NO.                     DESCRIPTION                  PAGE
      10    Exhibit 1      Documentation to
                           businesses damaged
      11                   downtown                                     13
      12    Exhibit 2      Report documenting
                           protests from
      13                   September 17, 2017                           14
      14
      15
      16
      17    (Exhibits attached to transcript.)
      18
      19
      20
      21
      22
      23
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 3 of 46 PageID #: 2223
                                BRANDON WYMS 1/4/2019
                                                                             Page 3


       1                    UNITED STATES DISTRICT COURT
       2                    EASTERN DISTRICT OF MISSOURI
       3                           EASTERN DIVISION
       4
       5    MALEEHA AHMAD, ET AL.,            )
                                              )
       6             Plaintiffs,              )
                                              )
       7    vs.                               )   Case No. 4:17-CV-2455-CDP
                                              )
       8    CITY OF ST. LOUIS,                )
            MISSOURI,                         )
       9                                      )
                     Defendant.               )
      10
      11
      12                     DEPOSITION OF WITNESS, BRANDON WYMS,
      13    produced, sworn and examined on the 4th day of
      14    January, 2019, between the hours of eight o'clock
      15    in the forenoon and six o'clock in the afternoon of
      16    that day, at the Office of the St. Louis City
      17    Counselor, 1200 Market Street, City Hall, St.
      18    Louis, Missouri, before Tara Schwake, a Registered
      19    Professional Reporter, Certified Realtime Reporter,
      20    Certified Shorthand Reporter (IL), Certified Court
      21    Reporter (MO), and Notary Public within and for the
      22    State of Missouri.
      23
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 4 of 46 PageID #: 2224
                                BRANDON WYMS 1/4/2019
                                                                             Page 4


       1    APPEARANCES
       2    FOR THE PLAINTIFFS:
       3              ACLU OF MISSOURI FOUNDATION
       4              906 Olive Street, Suite 1130
       5              St. Louis, Missouri        63101
       6              (314) 652-3114
       7              by:   Mr. Anthony E. Rothert
       8              arothert@aclu-mo.org
       9    FOR THE DEFENDANT:
      10              OFFICE OF THE CITY COUNSELOR
      11              1200 Market Street, Room 314
      12              St. Louis, Missouri        63103
      13              (314) 621-3361
      14              by:   Mr. Robert Dierker
      15                    Ms. Abby Duncan
      16              dierkerr@stlouis-mo.gov
      17    COURT REPORTER:
      18              TARA SCHWAKE, CRR, RPR, CCR, CSR
      19              Alaris Litigation Services
      20              711 North 11th Street
      21              St. Louis, Missouri        63101
      22              (314) 644-2191
      23              1-800-280-DEPO
      24              transcripts@alarislitigation.us
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 5 of 46 PageID #: 2225
                                BRANDON WYMS 1/4/2019
                                                                             Page 5


       1                       IT IS HEREBY STIPULATED AND AGREED by
       2    and between Counsel for Plaintiffs and Counsel for
       3    Defendant that this deposition may be taken by Tara
       4    Schwake, Notary Public and Certified Realtime
       5    Reporter, thereafter transcribed into typewriting,
       6    with the signature of the witness being expressly
       7    reserved.
       8                              BRANDON WYMS,
       9    of lawful age, having been produced, sworn, and
      10    examined on the part of Plaintiffs, testified as
      11    follows:
      12                                * * * * *
      13                  (Deposition commenced at 2:51 p.m.)
      14                       (Exhibits 1 and 2 marked for
      15    identification by the court reporter.)
      16                               EXAMINATION
      17    QUESTIONS BY MR. ROTHERT:
      18              Q        Good afternoon.      Would you please
      19    state your name for the record?
      20              A        Detective Brandon Williams.
      21              Q        All right.     And it's B-r-a-d-o-n?
      22              A        B-r-a-n-d-o-n.
      23              Q        And W-y-m-s is the last name?
      24              A        Yes.
      25              Q        And is your middle initial D?



                               ALARIS LITIGATION SERVICES
    www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 6 of 46 PageID #: 2226
                                BRANDON WYMS 1/4/2019
                                                                             Page 6


       1              A       D as in David.
       2              Q       Does it stand for David?
       3              A       No, it doesn't.
       4              Q       What does it stand for?
       5              A       My middle name?
       6              Q       Yeah, your middle name.
       7              A       Demere.
       8              Q       How do you spell that?
       9              A       D-e-m-e-r-e.
      10              Q       My name's Tony Rothert, I'm one of
      11    the attorneys representing the plaintiffs in this
      12    case against the City of St. Louis.
      13                      Have you been deposed before?
      14              A       Yes.
      15              Q       Do you know how many times you've
      16    been deposed before?
      17              A       I don't know exactly.         Several.
      18              Q       Okay.     More than ten or fewer than
      19    ten?
      20              A       More than ten.
      21              Q       All right.      And have you testified in
      22    court previously?
      23              A       Yes.
      24              Q       Okay.     Have you taken any drugs,
      25    medications or had any alcohol that would affect



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 7 of 46 PageID #: 2227
                                BRANDON WYMS 1/4/2019
                                                                             Page 7


       1    your ability to remember things or testify
       2    truthfully today?
       3              A       No.
       4              Q       Do you have any medical conditions or
       5    other health conditions that would affect your
       6    ability to remember things?
       7              A       No.
       8              Q       Did you do anything to prepare for
       9    today's deposition aside from talking to the city's
      10    attorneys?
      11              A       No.
      12              Q       Do you work for the St. Louis
      13    Metropolitan Police Department?
      14              A       Yes, I do.
      15              Q       And what is your rank or position
      16    there?
      17              A       Currently a homicide detective.
      18              Q       And how long have you been a homicide
      19    detective for the St. Louis Metropolitan Police
      20    Department?
      21              A       Since March of 2018.
      22              Q       Prior to March of 2018, were you
      23    working for the St. Louis Metropolitan Police
      24    Department?
      25              A       Yes.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 8 of 46 PageID #: 2228
                                BRANDON WYMS 1/4/2019
                                                                             Page 8


       1              Q       And what was your position prior to
       2    March of 2018?
       3              A       I was a detective in Special
       4    Operations.
       5              Q       When did you start as a detective in
       6    Special Operations?
       7              A       I believe it was 2014.
       8              Q       And did you serve as a detective in
       9    Special Operations until March 2018?
      10              A       Yes.
      11              Q       Prior to 2014, when you became a
      12    detective in Special Operations, were you employed
      13    by the Metropolitan Police Department?
      14              A       Yes.
      15              Q       And what was your position prior to
      16    2014 with the Metropolitan Police Department?
      17              A       I was assigned to the 8th District
      18    and the 9th District.
      19              Q       And what was your rank or title?
      20              A       I was a police officer.
      21              Q       And how long were you a police
      22    officer prior to 2014 for the St. Louis
      23    Metropolitan Police Department?
      24              A       I began January of 2009 as a
      25    commissioned officer.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 9 of 46 PageID #: 2229
                                BRANDON WYMS 1/4/2019
                                                                             Page 9


       1              Q       Prior to that were you a probationary
       2    officer?
       3              A       Yes.
       4              Q       When did you begin --
       5              A       Well, no.     January 2009 is when I
       6    graduated the academy and became a commissioned
       7    police officer.          I started the academy in June of
       8    2008.
       9              Q       And the academy you graduated from
      10    was the St. Louis Metropolitan Police Department's
      11    Academy?
      12              A       Correct.
      13              Q       Have you worked for any other police
      14    department?
      15              A       No.
      16              Q       Other than the Police Academy, have
      17    you had any education beyond high school?
      18              A       I have a Bachelor's in psychology.
      19              Q       What year did you -- what year did
      20    you get your Bachelor's in psychology?
      21              A       2007.
      22              Q       And where did you graduate from?
      23              A       McKendree University.
      24              Q       Is that in Lebanon?        Or --
      25              A       Mm-hmm.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 10 of 46 PageID #:
                                    2230
                             BRANDON WYMS 1/4/2019
                                                                          Page 10


     1              Q       Lebanon, Illinois?
     2              A       Yes.
     3              Q       Besides the Police Academy and your
     4     Bachelor's Degree from McKendree, do, you have any
     5     other education after high school?
     6              A       No.
     7              Q       And did you do any kind of work
     8     between graduating from McKendree and starting the
     9     Police Academy?
    10              A       Did I do work?
    11              Q       Did you work?      Did you have a job?
    12              A       Yes.
    13              Q       Okay.    What did you do during that
    14     period from 2007 until you joined the Police
    15     Academy in June 2008?
    16              A       I was a manager at a bar, Big
    17     Daddy's.     What else did I do.        I think my personal
    18     training days were done at that point but I think
    19     it was just -- I think it was just Big Daddy's that
    20     I was doing.
    21              Q       Where is Big Daddy's located?
    22              A       I was at the one in Soulard for a
    23     period of time and then the one on The Landing when
    24     they opened.
    25              Q       What does -- from 2014 to 2018 you



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 11 of 46 PageID #:
                                    2231
                             BRANDON WYMS 1/4/2019
                                                                          Page 11


     1     were a detective in Special Operations; is that
     2     right?       Special operation unit was it called?
     3              A        Yes.
     4              Q       What's the Special Operations unit?
     5              A        We were tasked of locating and
     6     finding violent offenders, you know, your guns,
     7     your drugs, we wear plain clothes and unmarked
     8     cars, we conducted investigations off of
     9     information that we received, whether it be from a
    10     CI or from information that we observed ourselves.
    11              Q        Okay.   Is Luther Hall one of your
    12     colleagues in that unit?
    13              A        No.
    14              Q       What unit did he work in, do you
    15     know?
    16              A        He's in intel.
    17              Q        How many different units are there in
    18     the Metropolitan Police Department that have
    19     detectives?
    20              A        I have no idea.      There's a lot.
    21              Q       All right.      Have you ever served on
    22     something called the documentation team?
    23              A        Yes.
    24              Q        Okay.   Can you tell me what that is
    25     within the St. Louis Metropolitan Police



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 12 of 46 PageID #:
                                    2232
                             BRANDON WYMS 1/4/2019
                                                                          Page 12


     1     Department?
     2              A       The documentation team was formed
     3     after Ferguson in order to have a better way of
     4     documenting any further -- any future protests
     5     within the St. Louis area.           In Special Operations
     6     we were given the task of documenting.              Since we
     7     weren't like the normal patrolmen where you answer
     8     radio calls, we were strictly on investigations
     9     ourselves that we conducted, so we had, you know,
    10     better -- more time to document these things.
    11                      So yeah, that's, Special Ops, you had
    12     documentation team.
    13              Q       So does everyone in Special Ops do
    14     documentation team?        Or --
    15              A       No, not unless you're told to do it.
    16              Q       And are there people outside the
    17     Special Ops who work on documentation teams or is
    18     it all Special Ops guys?           If you know.     If you
    19     don't know --
    20              A       Um, so within Special Ops we have
    21     documentation teams but there are also district
    22     bureaus, detectives that would do documentation if
    23     we're not available, Special Ops, they would
    24     document.
    25              Q       And you mentioned that the



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 13 of 46 PageID #:
                                    2233
                             BRANDON WYMS 1/4/2019
                                                                          Page 13


     1     documentation team was established after Ferguson.
     2     Can you tell me what you mean by Ferguson?
     3              A       The Ferguson protests.
     4              Q       Okay.    That's what -- you're
     5     referring to the protests that occurred in the fall
     6     of --
     7              A       In Ferguson.
     8              Q       -- in fall of 2014?
     9              A       Yes.
    10              Q       I'm going to hand you what we've
    11     marked as Exhibit 1.         I have a copy for your
    12     counsel as well.
    13                      MS. DUNCAN:      Thank you.
    14              Q       (BY MR. ROTHERT)       Is Exhibit 1
    15     something that you have seen before?
    16              A       It looks like the documentation to
    17     the businesses that were damaged downtown.
    18              Q       Okay.    And do you see on the first
    19     page -- is your name on the first page?
    20              A       Yes, it is.
    21              Q       Okay.    And what, based on your --
    22     what does that mean as far as what your role was in
    23     preparing this report?
    24              A       I authored the report.
    25              Q       And would that have been as part of



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 14 of 46 PageID #:
                                    2234
                             BRANDON WYMS 1/4/2019
                                                                          Page 14


     1     the documentation team?
     2              A       Correct.
     3              Q       Okay.    So for this report, do you
     4     know what date the incidents were that are
     5     documented here?
     6              A       This would have been September 17.
     7              Q       Of 2017?
     8              A       Of 2017, correct.
     9              Q       So as the person who did this report,
    10     would you have personally seen and witnessed the
    11     damage that you're documenting here?              Or would you
    12     have found out about it some other way?
    13              A       For this specifically, I witnessed it
    14     and saw it myself.
    15              Q       Is that always the case when you make
    16     a report?
    17              A       No.
    18              Q       Now I'm going to hand you Exhibit 2.
    19     And there's one for your counsel too.              And even
    20     though it's thick, it's two-sided.             If you take a
    21     minute and look at it and see if you can tell me
    22     what it is?
    23              A       It's the report documenting the
    24     protests from September 17, 2017.
    25              Q       And would you have been the author of



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 15 of 46 PageID #:
                                    2235
                             BRANDON WYMS 1/4/2019
                                                                          Page 15


     1     this report as well?
     2              A       Yes, I was.
     3              Q       Okay.    Now, in this -- this is a
     4     149-page report?
     5              A       Yes.
     6              Q       Would you have personally witnessed
     7     or personally known about everything that's written
     8     in this report?
     9              A       No.
    10              Q       How would you have gotten the
    11     information to make this report?
    12              A       From the officers themselves.
    13              Q       Okay.    And how do you keep track of
    14     who told you what about what you put in the report?
    15              A       Well, it would have been the
    16     photographs from when they were arrested with their
    17     charge, their name, the location of arrest, and the
    18     arresting officer.
    19              Q       Okay.    So when you get to the
    20     narrative section, if you would turn ahead to the
    21     part marked at the bottom City 00136?              You see
    22     there's a narrative that continues for -- starting
    23     on City 00136 and continuing on 137, 138, 139?
    24              A       Yes.
    25              Q       Okay, and so on.       Do you know today



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 16 of 46 PageID #:
                                    2236
                             BRANDON WYMS 1/4/2019
                                                                          Page 16


     1     where you got -- or from whom you received any
     2     specific fact that's listed here?
     3              A       It would have been from the
     4     individual officers themselves, or any kind of
     5     documentation from communications or myself.
     6              Q       All right.      Were there some
     7     detectives from the document -- from your team who
     8     were charged or assigned to use video on that day?
     9              A       Yes.
    10              Q       And do you know who they were?
    11              A       That would have been Jodie Eaton.
    12     She was on the documentation team.             To say
    13     specifically she was in charge of the video
    14     recorder, I can't say.         Craig Sayer, looks like
    15     Woody, as in James Wood.          Ryan Gibbons, Chris
    16     Childers and Marcus Alston.
    17              Q       The -- this Exhibit 2, is this meant
    18     to document the -- everything that happened related
    19     to the protests on September 15, 2017?
    20              A       No.
    21              Q       Or are there other reports?
    22              A       It's the document what happened on
    23     September 17.      This would have started during the
    24     day and documented through the night.
    25              Q       Are there any other reports that



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 17 of 46 PageID #:
                                    2237
                             BRANDON WYMS 1/4/2019
                                                                          Page 17


     1     would document anything else that happened in
     2     protests that day?        Or is this it?
     3                      MS. DUNCAN:      I'm going to object as
     4     to vague as to what you mean "that day."               Are you
     5     talking about September 17?
     6                      MR. ROTHERT:      I am specifically
     7     talking about September 17, 2017.
     8              A       There is an additional report that
     9     would document an incident that happened that day,
    10     yes.
    11              Q       (BY MR. ROTHERT)       Okay.     Did you also
    12     author that report?
    13              A       No, I did not.
    14              Q       Do you know who did?
    15              A       It doesn't say specifically in my
    16     report but it's under complaint number 17-045966.
    17              Q       Can you tell me what page you're
    18     talking about?
    19              A       Page 137.
    20              Q       Okay.    Other than the incident where
    21     a -- involving an unmarked police car that you just
    22     described in that report and this report that's
    23     Exhibit 2, are you aware of any other reports that
    24     were prepared regarding protests and the policing
    25     of protests on September 17, 2017?



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 18 of 46 PageID #:
                                    2238
                             BRANDON WYMS 1/4/2019
                                                                            Page 18


     1              A       To the best of my knowledge, no.
     2              Q       I -- I mentioned a Detective Luther
     3     Hall earlier.      Do you know who he is?
     4              A       Do I know who he is?
     5              Q       Yeah.
     6              A       I know he's a policeman for the St.
     7     Louis Police Department, yes.
     8              Q       Do you know of any incidents
     9     involving him on September 17, 2017?
    10              A       When you say "of any incident," are
    11     you referring to do I have any knowledge of me
    12     documenting anything relative to that incident?
    13              Q       Well, that's the next question.             I
    14     just want to know if you know of any incidents.
    15              A       Through hearsay I heard about the
    16     incident.
    17              Q       Okay.    And that's not part of your
    18     documentation, however?
    19              A       No, it is not.
    20              Q       Okay.    Why not?
    21              A       Because I didn't document it.
    22              Q       And why was it not documented?
    23              A       Because I had no knowledge of it.
    24              Q       Okay.    Now, you documented
    25     information here that you heard from other police



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 19 of 46 PageID #:
                                    2239
                             BRANDON WYMS 1/4/2019
                                                                          Page 19


     1     officers; right?
     2              A       Correct.
     3              Q       So did you have information from
     4     other police officers about Luther Hall?
     5              A       No, I did not.
     6              Q       Where did you get your information
     7     about Luther Hall if not from other police
     8     officers?
     9              A       I didn't have any information
    10     relative to Luther Hall.
    11              Q       Do you have any information now?
    12              A       No, I don't.
    13              Q       What hearsay did you have then?
    14              A       Just that there was an incident that
    15     had happened with a undercover policeman.
    16              Q       Do you know what's happened to the --
    17     or what happens to the videos that you take as part
    18     of the documentation team when there's an incident
    19     like this?
    20                      So let's just use September 17, 2017,
    21     as an example.       What happens to the recordings that
    22     are taken?
    23              A       It's seized as evidence.
    24              Q       And are they seized as evidence even
    25     if nothing happens and there's no arrest?               Or just



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 20 of 46 PageID #:
                                    2240
                             BRANDON WYMS 1/4/2019
                                                                         Page 20


     1     an occasion where there's been an incident?
     2              A       That, I don't know.
     3              Q       Do you know how many people from the
     4     team you were working with were recording video on
     5     September 17, 2017?
     6              A       We had two cameras, so I would assume
     7     there was two people recording.
     8              Q       And did you review those videos in
     9     their entirety?
    10              A       Yes.
    11              Q       In reviewing those videos, did you
    12     see any activity by any police officers that you
    13     thought could be criminal?
    14              A       To the best of my knowledge, no.
    15              Q       In reviewing those videos, did you
    16     see any police officers chanting?
    17              A       During the video?
    18              Q       In any of the videos, yeah.
    19              A       To the best of my knowledge, no.
    20              Q       Was September 17, 2017, the only
    21     protest in the fall of 2017 that you served on the
    22     documentation team for?
    23              A       I don't know.
    24              Q       Do you recall how many times since
    25     let's say since 2000 -- well, since the



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 21 of 46 PageID #:
                                    2241
                             BRANDON WYMS 1/4/2019
                                                                          Page 21


     1     documentation team has existed, since 2014, do you
     2     recall how many times you've served on the
     3     documentation team for a protest?
     4              A       Several times.
     5              Q       More than five or less than five?
     6     Fewer than five?
     7              A       I can't give you a specific number.
     8     There was an influx of protests; therefore, we had
     9     a lot of documenting that we had to do.               I wasn't
    10     always on the documentation team but if I was
    11     chosen, I handled the duties as given.              I can't
    12     tell you specifically how many times.
    13              Q       Okay.    Do you remember, fewer than a
    14     hundred times?
    15              A       Yes.
    16              Q       Fewer than fifty?
    17              A       I don't know.
    18              Q       I don't need an exact number but --
    19              A       I don't know.
    20              Q       If you could look at Exhibit 1 again
    21     for a moment?      What do you have listed there for
    22     the Type of Incident?
    23              A       "Property Damage 1st" and
    24     "Impeding/Interfere/Fail to Disperse Pedestrian and
    25     Vehicle Traffic."



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 22 of 46 PageID #:
                                    2242
                             BRANDON WYMS 1/4/2019
                                                                         Page 22


     1               Q      Can you explain what you mean in this
     2     report that would be property damage in the 1st
     3     degree?
     4               A      The damage to the businesses, broken
     5     windows, the big planter, flower pots that were
     6     damaged.      For property damage, I can't remember the
     7     exact cost now but it had to exceed a certain
     8     amount in order for it to be damage, Property
     9     Damage 1st.
    10               Q      Do you know what the amount is that
    11     it has to be?
    12               A      Now, I don't know.
    13               Q      Okay.    And then what in this report
    14     had to do with impeding or interfering of failing
    15     to disperse related to pedestrian or vehicular
    16     traffic?
    17               A      Say it again?
    18               Q      You also had impeding or interfering
    19     with traffic --
    20               A      Right.
    21               Q      -- on this report.        What in this
    22     report has to do with that?
    23               A      You're referring just to Exhibit 1?
    24               Q      Yes.
    25               A      There's nothing in here as far as



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 23 of 46 PageID #:
                                    2243
                             BRANDON WYMS 1/4/2019
                                                                         Page 23


     1     impeding.       These are just a list of the businesses.
     2               Q       Okay.   Now am I correct, if you look
     3     at Exhibit 2, those same businesses are listed
     4     again as victims; is that correct?
     5               A       Yes.
     6               Q       Is this -- is Exhibit 2 a supplement
     7     of Exhibit 1?       Or do you know how they relate
     8     together, or why there's two reports?
     9               A       They are the same report number.
    10     When you print off the report, you have to go in
    11     and physically put into iLeads the business
    12     themselves with the property that was damaged in
    13     order for it to show up correctly through the
    14     system.       It's just the way the system works, how
    15     you put it in there.
    16                       So they're both the same complaint
    17     number and, as you saw, it's in the Victim screen
    18     but just shows just the businesses in this one,
    19     which would be your Property Damage 1st.
    20               Q       And you mentioned iLeads, can you
    21     explain what that is?         It's letter i-L-e-a-d-s?
    22               A       Correct.    It's a report writing
    23     system that we use.
    24               Q       If you could, on Exhibit 2, turn to
    25     page City 00137.



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 24 of 46 PageID #:
                                    2244
                             BRANDON WYMS 1/4/2019
                                                                         Page 24


     1              A       Okay.
     2              Q       And on the second full paragraph
     3     there it says, "At 2006 hours the above crowd of 75
     4     to 100 people began walking on east Olive from 19th
     5     Street."
     6                      Do you see that?
     7              A       Yes.
     8              Q       Is that something you personally
     9     observed?
    10              A       I don't recall.
    11              Q       Okay.    And then it says, "The
    12     protestors continued walking eastbound on Olive and
    13     while at 14th Street began destroying barricades in
    14     the middle of the street and throwing folding
    15     chairs."
    16                      Is that something you personally
    17     observed?
    18              A       I don't recall.
    19              Q       Do you know who would have told you
    20     this information if -- if you did not personally
    21     observe it?
    22              A       No.
    23              Q       Would there be a way, would you have
    24     any notes that you could go back and figure that
    25     out?   Or --



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 25 of 46 PageID #:
                                    2245
                             BRANDON WYMS 1/4/2019
                                                                         Page 25


     1              A       I don't have the notes anymore, no.
     2              Q       There's also a sentence that says,
     3     "The protesters began to cover their faces with
     4     shirts and masks, which is usually an indication of
     5     an intent to engage in criminal activity."
     6                      Do you know if that was something you
     7     personally observed?
     8              A       No, I didn't.
     9              Q       Can you look through the rest of this
    10     narrative and tell me what's in it that you
    11     personally observed?
    12              A       No, I can't.
    13              Q       Would you be able to tell me for
    14     things that you don't know, if you personally
    15     observed, who told you about them?             I know you have
    16     statements from specific people but other than
    17     statements, would you know who told you?
    18              A       No, I don't.
    19              Q       Were you involved as part of the
    20     documentation team on September 15, 2017?
    21              A       Yes.
    22              Q       Did you write a report for September
    23     15, 2017?
    24              A       No.
    25              Q       What was your role on September 15,



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 26 of 46 PageID #:
                                    2246
                             BRANDON WYMS 1/4/2019
                                                                         Page 26


     1     2017?
     2              A       I was the documentation team.
     3              Q       What did you do on the documentation
     4     team on September 15 --
     5              A       I don't recall.
     6              Q        -- 2017?     You have to let me get the
     7     whole question out, so I'll ask it again.
     8              A       Okay.
     9              Q       What did you do on the documentation
    10     team on September 15, 2017?
    11              A       I don't recall.
    12              Q       Were you part of the documentation
    13     team on September 16, 2017?
    14              A       To the best of my knowledge, yes.
    15              Q       And did you write a report on
    16     September 16, 2017?
    17              A       No.
    18              Q       What was your role on the
    19     documentation team on September 16, 2017?
    20              A       If I was on the documentation team, I
    21     don't recall what I did that day.
    22              Q       Are you sometimes the person who
    23     operates the camera?
    24              A       Yes.
    25              Q       Were you the person operating the



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 27 of 46 PageID #:
                                    2247
                             BRANDON WYMS 1/4/2019
                                                                          Page 27


     1     camera with Sergeant Rossomanno's group on
     2     September 15, 2017, at, on Euclid Street in the
     3     evening?
     4              A       I -- I have no idea.         What you have
     5     to understand with the documentation team is that
     6     we are assigned to the documentation team but then
     7     our specific duties, when we get out there, is just
     8     what needs to be done.
     9              Q       Okay.    Who -- who tells the
    10     documentation team what needs to be done?
    11              A       We tell ourselves.
    12              Q       Okay.    So who -- I mean, who says
    13     you're writing the report today and you're going to
    14     record today?
    15              A       It's just a -- I don't even know how
    16     to put it.     I would write one day, Jodie would be
    17     responsible the next day.          Craig would be
    18     responsible the next day.          It was a line of, you
    19     know, who was going to write when.             If you're not
    20     writing, you're filming, photographing, doing
    21     whatever needs to be done.
    22              Q       And -- and you said earlier that you
    23     come in as the documentation team when you're
    24     called in, or when you're called up to do it; is
    25     that right?



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 28 of 46 PageID #:
                                    2248
                             BRANDON WYMS 1/4/2019
                                                                         Page 28


     1              A       We're assigned to it, yes.
     2              Q       Who is it that calls you in?
     3              A       Well, we have a roll call with the
     4     CDT team and the -- it's pretty much told that
     5     you're on the documentation team and you're
     6     documenting.      If there are any mass arrests.
     7              Q       When you say "CDT team," does that
     8     stand for civil disobedience team?
     9              A       Yes.
    10              Q       And what's the civil disobedience
    11     team?
    12              A       I don't know.      I'm not a part of it.
    13              Q       Okay.    What's your understanding of
    14     what it is?
    15              A       They handle protests.
    16              Q       Okay.    And did you attend the civil
    17     disobedience team briefing on September 17, 2017?
    18              A       Yes.
    19              Q       Where was that held?
    20              A       I don't want to get name wrong, but
    21     it's the place on Hampton.          I can't remember if
    22     it's the electrician hall or called something else,
    23     but that's what I think it is, to the best of my
    24     knowledge.
    25              Q       Like at 44 and Hampton?          Or --



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 29 of 46 PageID #:
                                    2249
                             BRANDON WYMS 1/4/2019
                                                                         Page 29


     1              A       Just to the south of 44.
     2              Q       And at the briefing that day, do you
     3     remember who spoke to the group?
     4              A       No, I don't.
     5              Q       Did the acting chief speak to the
     6     group?
     7              A       I don't recall.
     8              Q       Do you recall there being any
     9     chanting at that briefing?
    10              A       I don't recall.
    11              Q       Do you remember any chanting of
    12     "Whose streets, our streets" being chanted that day
    13     at that briefing?
    14              A       I don't recall.
    15              Q       Do you recall the acting chief
    16     leading such a chant that day?
    17              A       Who was the acting chief?
    18              Q       O'Toole.
    19              A       No, I don't recall.        If I'm not
    20     mistaken, that was September 17th.             So the briefing
    21     would have been earlier in the day; correct?
    22              Q       I -- I don't know.        Would the
    23     briefing ordinarily be earlier in the day?
    24              A       Yes, it would have.
    25              Q       When you're acting as part of the



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 30 of 46 PageID #:
                                    2250
                             BRANDON WYMS 1/4/2019
                                                                           Page 30


     1     documentation team, is your -- do you actively --
     2     are you actively ferreting out crime and arresting
     3     people, or are you just observing?
     4              A       Just observing.
     5              Q       And is that what you did in September
     6     of 2017 any time you were on the documentation
     7     team?    Did you make any arrests or were you merely
     8     observing?
     9              A       I was merely observing but if you
    10     note throughout the report itself it has me as
    11     arresting officer.        That is solely because in
    12     iLeads again you cannot put a person into the
    13     system without having an arresting officer.                If
    14     they work for St. Louis County, the Highway Patrol,
    15     they cannot be an arresting officer, therefore,
    16     that is my name that's on the report.
    17              Q       Okay.    You're one step ahead of me
    18     here so this is very helpful.           Okay.     So when it
    19     says you're the arresting officer, it wasn't
    20     because you were really the arresting officer, it's
    21     because it was someone who is not -- that would
    22     signal to you that it was someone who is not part
    23     of the St. Louis Metropolitan Police Department?
    24              A       Correct.
    25              Q       Is there a record somewhere of who



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 31 of 46 PageID #:
                                    2251
                             BRANDON WYMS 1/4/2019
                                                                          Page 31


     1     the actual arresting officer is?
     2               A      To the best of my knowledge, no.
     3               Q      Are you aware if there's any record
     4     of what police officers who are not a part of the
     5     St. Louis Metropolitan Police Department
     6     participated in the September 17, 2017, policing?
     7               A      No.
     8               Q      Do you know what departments other
     9     than St. Louis Metropolitan Police Department had
    10     officers participating in the September 17, 2017,
    11     policing, protesting?
    12               A      St. Louis County and Missouri Highway
    13     Patrol.
    14               Q      Any others that you know of?
    15               A      Not that I know of.
    16               Q      How does it work when police officers
    17     from another jurisdiction are helping out, or
    18     policing in the City of St. Louis?             Who is in
    19     charge of them?
    20               A      I don't know.
    21               Q      Speaking specifically of Exhibit 2,
    22     did you personally witness any of the arrests that
    23     you document in here in this report?
    24               A      To the best of my knowledge, no.
    25               Q      And that evening did you observe any



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 32 of 46 PageID #:
                                    2252
                             BRANDON WYMS 1/4/2019
                                                                         Page 32


     1     police officers chanting?
     2              A       To the best of my knowledge, no.             I
     3     was too focused on having over 120 people arrested
     4     and booking them, getting property, figuring out
     5     what they were arrested for, to worry about
     6     listening to some chants.
     7              Q       And you didn't participate in any
     8     chants certainly?
     9              A       No, I did not.
    10              Q       Do you know -- well, I was
    11     specifically going to ask about the arrests that
    12     are attributed to you, but since now I know you
    13     didn't do those, do you know who decided what --
    14     what the charges were for any of the people who
    15     were arrested?
    16              A       The arresting officer would have
    17     given me that information.          That's how it's
    18     documented as to where they're -- where they were
    19     arrested at, the arresting officer's name, and the
    20     arrested person's name.
    21              Q       I note that some people who were
    22     arrested had guns; is that correct?
    23              A       Yes.
    24              Q       Were any of those guns unlawfully
    25     possessed?



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 33 of 46 PageID #:
                                    2253
                             BRANDON WYMS 1/4/2019
                                                                         Page 33


     1              A       I don't know.
     2              Q       Do you know if charges were pursued
     3     against any of the people who were arrested on
     4     September 17, 2017?
     5              A       Impeding, interfere, fail to
     6     disperse, pedestrian and vehicle traffic.
     7              Q       Do you know if any of those charges
     8     were pursued by the prosecutor's office?
     9              A       I don't know.
    10              Q       Does the documentation team work
    11     exclusively with the civil disobedience team?                 Or
    12     would it -- could you also be called in by other
    13     teams?
    14              A       What other teams are you referring
    15     to?
    16              Q       The S.W.A.T. Team, for instance.
    17     Would they ever call you in?           Or -- just in your
    18     experience.
    19              A       There would have to be a protest in
    20     order for the documentation team to be called in.
    21              Q       Are you still on the documentation
    22     team now that you -- since March 2018?
    23              A       No.
    24              Q       Did you observe any injuries on any
    25     of the people who were arrested on September 17,



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 34 of 46 PageID #:
                                    2254
                             BRANDON WYMS 1/4/2019
                                                                         Page 34


     1     2017?
     2              A       I don't recall.
     3              Q       You did look at the pictures of all
     4     the arrests?
     5              A       Yes.
     6              Q       Does anyone approve your report
     7     before it's final?
     8              A       Yes.
     9              Q       Who approves your reports?
    10              A       For this incident specifically, it
    11     would have been Timothy Schumann and Timothy Sachs.
    12              Q       And who is -- who is Timothy
    13     Schumann?
    14              A       He was the sergeant of the
    15     documentation team that day.
    16              Q       And who is Timothy Sachs?
    17              A       He would have been the commander of
    18     S.W.A.T. at the time?         I believe so.
    19              Q       Okay.    So would he have been one
    20     notch up over Schumann?
    21              A       Yes.
    22              Q       Did either of those -- they're both
    23     named Timothy; is that right?           Timothy Schumann and
    24     Timothy Sachs?       Okay.
    25                      Did either Mr. Schumann or Mr. Sachs



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 35 of 46 PageID #:
                                    2255
                             BRANDON WYMS 1/4/2019
                                                                          Page 35


     1     require you to make any, or ask you to make any
     2     changes to your report?
     3              A       Yes.
     4              Q       Do you recall what changes they asked
     5     you to make to your report?
     6              A       No.
     7              Q       Just to clarify, when I'm asking you,
     8     that was about Exhibit 2 that we were talking
     9     about?
    10              A       As far as the corrections?
    11              Q       Yes.
    12              A       Yes.
    13                      MR. ROTHERT:      I don't have any other
    14     questions.
    15                      MS. DUNCAN:      I have nothing.
    16                      MR. ROTHERT:      Okay.    So --
    17                      MS. DUNCAN:      We'll read.       You have
    18     the opportunity to review your deposition or to
    19     waive signature.        In this case I would suggest that
    20     you read and review it.
    21                      THE WITNESS:      Review it?
    22                      MS. DUNCAN:      Mm-hmm.
    23                      THE WITNESS:      All right.       I'll review
    24     it.
    25                      THE REPORTER:      What format do you



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 36 of 46 PageID #:
                                    2256
                             BRANDON WYMS 1/4/2019
                                                                         Page 36


     1     like your transcripts in?
     2                      MR. ROTHERT:      E-tran and then a full
     3     page paper and pdf.
     4                      MS. DUNCAN:      We'll -- I'll do an
     5     E-tran.    That will be sufficient.
     6                      (Wherein, the taking of the instant
     7     deposition ceased at 3:37 p.m.)
     8                      (Deposition to be read and signed by
     9     the witness.)
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 37 of 46 PageID #:
                                    2257
                             BRANDON WYMS 1/4/2019
                                                                          Page 37


     1                       CERTIFICATE OF REPORTER
     2
     3                      I, TARA SCHWAKE, a Registered
     4     Professional Reporter and Notary Public within and
     5     for the State of Missouri, do hereby certify that
     6     the witness whose testimony appears in the
     7     foregoing deposition was duly sworn by me; that the
     8     testimony of said witness was taken by me to the
     9     best of my ability and thereafter reduced to
    10     typewriting under my direction; that I am neither
    11     counsel for, related to, nor employed by any of the
    12     parties to the action in which this deposition was
    13     taken, and further that I am not a relative or
    14     employee of any attorney or counsel employed by the
    15     parties thereto, nor financially or otherwise
    16     interested in the outcome of the action.
    17
    18
    19                                _________________________
    20                                Notary Public in and for
    21                                The State of Missouri
    22
    23
    24
    25



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 38 of 46 PageID #:
                                    2258
                             BRANDON WYMS 1/4/2019
                                                                         Page 38


     1                          ALARIS LITIGATION SERVICES

     2    January 10, 2019

     3    OFFICE OF THE CITY COUNSELOR
          1200 Market Street, Room 314
     4    St. Louis, Missouri 63103
          Ms. Abby Duncan
     5
          IN RE: MALEEHA AHMAD, et al. v. CITY OF ST. LOUIS,
     6           MISSOURI

     7    Dear Ms. Duncan,

     8    Please find enclosed your copies of the deposition of
          BRANDON WYMS taken on January 4, 2019 in the
     9    above-referenced case. Also enclosed is the original
          signature page and errata sheets.
    10
    11    Please have the witness read your copy of the
    12    transcript, indicate any changes and/or corrections
    13    desired on the errata sheets, and sign the signature
    14    page before a notary public.
    15
    16    Please return the errata sheets and notarized
    17    signature page within 30 days to our office at 711 N
    18    11th Street, St. Louis, MO 63101 for filing.
    19
    20    Sincerely,
    21
    22
    23    TARA SCHWAKE, CRR, RPR, CCR, CSR
    24
    25    64276



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 39 of 46 PageID #:
                                    2259
                             BRANDON WYMS 1/4/2019
                                                                         Page 39


     1                         ERRATA SHEET
          Witness Name: BRANDON WYMS
     2    Case Name: MALEEHA AHMAD, et al. v. CITY OF ST. LOUIS,
                     MISSOURI
     3    Date Taken: JANUARY 4, 2019
     4
     5    Page #_____       Line #_____
     6    Should read:      ____________________________________
     7    Reason for change:        ______________________________
     8
     9    Page #_____       Line #_____
    10    Should read:      ____________________________________
    11    Reason for change:        ______________________________
    12
    13    Page #_____       Line #_____
    14    Should read:      ____________________________________
    15    Reason for change:        ______________________________
    16
    17    Page #_____       Line #_____
    18    Should read:      ____________________________________
    19    Reason for change:        ______________________________
    20
    21    Page #_____       Line #_____
    22    Should read:      ____________________________________
    23    Reason for change:        ______________________________
    24
    25    Witness Signature:        ______________________________



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 40 of 46 PageID #:
                                    2260
                             BRANDON WYMS 1/4/2019
                                                                         Page 40


     1     STATE OF _______________)
     2
     3     COUNTY OF ______________)
     4
     5     I, BRANDON WYMS, do hereby certify:
     6              That I have read the foregoing deposition;
     7              That I have made such changes in form
     8     and/or substance to the within deposition as might
     9     be necessary to render the same true and correct;
    10              That having made such changes thereon, I
    11     hereby subscribe my name to the deposition.
    12              I declare under penalty of perjury that the
    13     foregoing is true and correct.
    14              Executed this _____ day of _______________,
    15     20___, at ___________________________.
    16
    17
    18
    19                                   __________________________
    20                                   BRANDON WYMS
    21
    22                                   __________________________
    23                                   NOTARY PUBLIC
    24     My Commission Expires:
    25



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 41 of 46 PageID #:
                                    2261
                             BRANDON WYMS 1/4/2019

            A           arrest 15:17         34:18              37:1             complaint 17:16
   Abby 4:15 38:4         19:25            best 18:1 20:14    Certified 3:19       23:16
   ability 7:1,6 37:9   arrested 15:16       20:19 26:14        3:20,20 5:4      conditions 7:4
   able 25:13             32:3,5,15,19       28:23 31:2,24    certify 37:5         7:5
   above-refere ...       32:20,22 33:3      32:2 37:9          40:5             conducted 11:8
     38:9                 33:25            better 12:3,10     chairs 24:15         12:9
   academy 9:6,7        arresting 15:18    beyond 9:17        change 39:7,11     continued
     9:9,11,16 10:3       30:2,11,13,15    big 10:16,19,21      39:15,19,23        24:12
     10:9,15              30:19,20 31:1      22:5             changes 35:2,4     continues 15:22
   ACLU 4:3               32:16,19         booking 32:4         38:12 40:7,10    continuing
   acting 29:5,15       arrests 28:6       bottom 15:21       chant 29:16          15:23
     29:17,25             30:7 31:22       Brandon 1:17       chanted 29:12      copies 38:8
   action 37:12,16        32:11 34:4         2:5 3:12 5:8     chanting 20:16     copy 13:11 38:11
   actively 30:1,2      aside 7:9            5:20 38:8          29:9,11 32:1     correct 9:12
   activity 20:12       asked 35:4           39:1 40:5,20     chants 32:6,8        14:2,8 19:2
     25:5               asking 35:7        briefing 28:17     charge 15:17         23:2,4,22
   actual 31:1          assigned 8:17        29:2,9,13,20       16:13 31:19        29:21 30:24
   additional 17:8        16:8 27:6 28:1     29:23            charged 16:8         32:22 40:9,13
   affect 6:25 7:5      assume 20:6        broken 22:4        charges 32:14      corrections
   afternoon 3:15       attached 2:17      bureaus 12:22        33:2,7             35:10 38:12
     5:18               attend 28:16       business 23:11     chief 29:5,15,17   correctly 23:13
   age 5:9              attorney 37:14     businesses         Childers 16:16     cost 22:7
   AGREED 5:1           attorneys 6:11       2:10 13:17       chosen 21:11       counsel 5:2,2
   ahead 15:20            7:10               22:4 23:1,3,18   Chris 16:15          13:12 14:19
     30:17              attributed 32:12                      CI 11:10             37:11,14
                        author 14:25               C          City 1:8 3:8,16    Counselor 3:17
   AHMAD 1:5 3:5
     38:5 39:2            17:12            call 28:3 33:17      3:17 4:10 6:12     4:10 38:3
   al 1:5 3:5 38:5      authored 13:24     called 11:2,22       15:21,23         County 30:14
     39:2               available 12:23     27:24,24            23:25 31:18        31:12 40:3
   Alaris 4:19 38:1     aware 17:23         28:22 33:12         38:3,5 39:2      court 1:1 3:1,20
   alcohol 6:25           31:3              33:20             city's 7:9           4:17 5:15 6:22
   Alston 16:16                            calls 12:8 28:2    civil 28:8,10,16   cover 25:3
                                B          camera 26:23         33:11            Craig 16:14
   amount 22:8,10
   and/or 38:12         B-r-a-d-o-n 5:21    27:1              clarify 35:7         27:17
     40:8               B-r-a-n-d-o-n      cameras 20:6       clothes 11:7       crime 30:2
   answer 12:7           5:22              car 17:21          colleagues 11:12   criminal 20:13
   Anthony 4:7          Bachelor's 9:18    cars 11:8          come 27:23           25:5
   anymore 25:1          9:20 10:4         case 1:7 3:7       commander          crowd 24:3
   APPEARANC ...        back 24:24          6:12 14:15          34:17            CRR 4:18 38:23
     4:1                bar 10:16           35:19 38:9        commenced          CSR 4:18 38:23
   appears 37:6         barricades          39:2                5:13             Currently 7:17
   approve 34:6          24:13             CCR 4:18 38:23     Commission
                        based 13:21        CDT 28:4,7           40:24                    D
   approves 34:9
   area 12:5            began 8:24         ceased 36:7        commissioned       D 2:1 5:25 6:1
   arothert@aclu ...     24:4,13 25:3      certain 22:7         8:25 9:6         D-e-m-e-r-e 6:9
     4:8                BEHALF 1:18        certainly 32:8     communicati ...    Daddy's 10:17
                        believe 8:7        CERTIFICATE          16:5              10:19,21


                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 42 of 46 PageID #:
                                    2262
                             BRANDON WYMS 1/4/2019

   damage 14:11         24:13              doing 10:20         exact 21:18 22:7   find 38:8
    21:23 22:2,4      detective 5:20         27:20             exactly 6:17       finding 11:6
    22:6,8,9            7:17,19 8:3,5,8    downtown 2:11       Examination        first 13:18,19
    23:19               8:12 11:1 18:2       13:17              2:6 5:16          five 21:5,5,6
   damaged 2:10       detectives 11:19     drugs 6:24 11:7     examined 3:13      flower 22:5
    13:17 22:6          12:22 16:7         duly 37:7            5:10              focused 32:3
    23:12             Dierker 4:14         Duncan 4:15         example 19:21      folding 24:14
   date 14:4 39:3     dierkerr@stlo ...      13:13 17:3        exceed 22:7        follows 5:11
   David 6:1,2          4:16                 35:15,17,22       exclusively        foregoing 37:7
   day 3:13,16 16:8   different 11:17        36:4 38:4,7        33:11                40:6,13
    16:24 17:2,4,9    direction 37:10      duties 21:11 27:7   Executed 40:14     forenoon 3:15
    26:21 27:16,17    disobedience                             Exhibit 2:10,12    form 40:7
    27:18 29:2,12       28:8,10,17                  E           13:11,14 14:18    format 35:25
    29:16,21,23         33:11              E 2:1 4:7            16:17 17:23       formed 12:2
    34:15 40:14       disperse 21:24       E-tran 36:2,5        21:20 22:23       found 14:12
   days 10:18 38:17     22:15 33:6         earlier 18:3         23:3,6,7,24       FOUNDATION
   Dear 38:7          district 1:1,2 3:1     27:22 29:21        31:21 35:8           4:3
   decided 32:13        3:2 8:17,18          29:23             Exhibits 2:8,17    full 24:2 36:2
   declare 40:12        12:21              east 24:4            5:14              further 12:4
   Defendant 1:9      DIVISION 1:3         eastbound           existed 21:1          37:13
    3:9 4:9 5:3         3:3                  24:12             experience         future 12:4
   degree 10:4        document 12:10       EASTERN 1:2,3        33:18
    22:3                12:24 16:7,18        3:2,3             Expires 40:24              G
   Demere 6:7           16:22 17:1,9       Eaton 16:11         explain 22:1       getting 32:4
   department           18:21 31:23        education 9:17       23:21             Gibbons 16:15
    7:13,20,24        documentation          10:5              expressly 5:6      give 21:7
    8:13,16,23          2:10 11:22 12:2    eight 3:14                             given 12:6 21:11
    9:14 11:18 12:1     12:12,14,17,21     either 34:22,25               F          32:17
    18:7 30:23          12:22 13:1,16      electrician         faces 25:3         go 23:10 24:24
    31:5,9              14:1 16:5,12         28:22             fact 16:2          going 13:10
   Department's         18:18 19:18        employed 8:12       fail 33:5            14:18 17:3
    9:10                20:22 21:1,3         37:11,14          failing 22:14        27:13,19 32:11
   departments          21:10 25:20        employee 37:14      fall 13:5,8 20:21  Good 5:18
    31:8                26:2,3,9,12,19     enclosed 38:8       far 13:22 22:25    gotten 15:10
   deposed 6:13         26:20 27:5,6         38:9                 35:10           graduate 9:22
    6:16                27:10,23 28:5      engage 25:5         Ferguson 12:3      graduated 9:6
   deposition 1:17      30:1,6 33:10       entirety 20:9          13:1,2,3,7        9:9
    3:12 5:3,13 7:9     33:20,21           errata 38:9,13      ferreting 30:2     graduating 10:8
    35:18 36:7,8        34:15                38:16 39:1        fewer 6:18 21:6    group 27:1 29:3
    37:7,12 38:8      documented           established 13:1       21:13,16          29:6
    40:6,8,11           14:5 16:24         et 1:5 3:5 38:5     fifty 21:16        guns 11:6 32:22
   described            18:22,24             39:2              figure 24:24         32:24
    17:22               32:18              Euclid 27:2         figuring 32:4      guys 12:18
   DESCRIPTION        documenting          evening 27:3        filing 38:18
                                             31:25             filming 27:20             H
    2:9                 2:12 12:4,6
   desired 38:13        14:11,23 18:12     evidence 19:23      final 34:7        hall 3:17 11:11
   destroying           21:9 28:6            19:24             financially 37:15  18:3 19:4,7,10


                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 43 of 46 PageID #:
                                    2263
                             BRANDON WYMS 1/4/2019

     28:22             indicate 38:12       18:8,14,14        6:12 7:12,19        38:4,6 39:2
   Hampton 28:21       indication 25:4      19:16 20:2,3      7:23 8:22          mistaken 29:20
     28:25             individual 16:4      20:23 21:17,19    9:10 11:25 12:5    Mm-hmm 9:25
   hand 13:10 14:18    influx 21:8          22:10,12 23:7     18:7 30:14,23       35:22
   handle 28:15        information 11:9     24:19 25:6,14     31:5,9,12,18       MO 3:21 38:18
   handled 21:11         11:10 15:11        25:15,17 27:15    38:4,5,18 39:2     moment 21:21
   happened 16:18        18:25 19:3,6,9     27:19 28:12      Luther 11:11 18:2
     16:22 17:1,9        19:11 24:20        29:22 31:8,14     19:4,7,10               N
     19:15,16            32:17              31:15,20 32:10                    N 2:1 38:17
   happens 19:17       initial 5:25         32:12,13 33:1            M        name 5:19,23
     19:21,25          injuries 33:24       33:2,7,9         MALEEHA 1:5        6:5,6 13:19
   health 7:5          instance 33:16      knowledge 18:1     3:5 38:5 39:2     15:17 28:20
   heard 18:15,25      instant 36:6         18:11,23 20:14   manager 10:16      30:16 32:19
   hearsay 18:15       intel 11:16          20:19 26:14      March 7:21,22      32:20 39:1,2
     19:13             intent 25:5          28:24 31:2,24     8:2,9 33:22       40:11
   held 28:19          interested           32:2             Marcus 16:16     name's 6:10
   helpful 30:18         37:16             known 15:7        marked 5:14      named 34:23
   helping 31:17       interfere 33:5                         13:11 15:21     narrative 15:20
   high 9:17 10:5      interfering                   L       Market 3:17 4:11   15:22 25:10
   Highway 30:14         22:14,18          Landing 10:23      38:3            necessary 40:9
     31:12             investigations      lawful 5:9        masks 25:4       need 21:18
   homicide 7:17         11:8 12:8         leading 29:16     mass 28:6        needs 27:8,10
     7:18              involved 25:19      Lebanon     9:24  McKendree          27:21
   hours 3:14 24:3     involving 17:21        10:1            9:23 10:4,8     neither 37:10
   hundred 21:14         18:9              let's 19:20       mean 13:2,22     night 16:24
                                              20:25           17:4 22:1       normal 12:7
             I                 J           letter 23:21       27:12           North 4:20
   i-L-e-a-d-s         James 16:15         line 27:18 39:5 meant 16:17        notarized 38:16
      23:21            January 1:19           39:9,13,17,21  medical 7:4      notary 3:21 5:4
   idea 11:20 27:4       3:14 8:24 9:5     list 23:1         medications        37:4,20 38:14
   identification        38:2,8 39:3       listed 16:2 21:21  6:25              40:23
      5:15             job 10:11              23:3           mentioned        notch 34:20
   IL 3:20             Jodie 16:11         listening 32:6     12:25 18:2      note 30:10
   iLeads 23:11,20       27:16             Litigation 4:19    23:20             32:21
      30:12            joined 10:14           38:1           merely 30:7,9    notes 24:24
   Illinois 10:1       June 9:7 10:15      located 10:21     Metropolitan       25:1
   impeding 22:14      jurisdiction        locating 11:5      7:13,19,23 8:13 number 17:16
      22:18 23:1         31:17             location 15:17     8:16,23 9:10      21:7,18 23:9,17
      33:5                                 long 7:18 8:21     11:18,25 30:23
   Impeding/Inte ...            K          look 14:21 21:20   31:5,9                  O
      21:24            keep 15:13             23:2 25:9      middle 5:25 6:5 o'clock 3:14,15
   incident 17:9,20    kind 10:7 16:4         34:3            6:6 24:14       O'Toole 29:18
      18:10,12,16      know 6:15,17        looks 13:16       minute 14:21     object 17:3
      19:14,18 20:1      11:6,15 12:9,18      16:14          Missouri 1:2,8   observe 24:21
      21:22 34:10        12:19 14:4        lot 11:20 21:9     3:2,8,18,22       31:25 33:24
   incidents 14:4        15:25 16:10       Louis 1:8 3:8,16   4:3,5,12,21     observed 11:10
      18:8,14            17:14 18:3,4,6       3:18 4:5,12,21  31:12 37:5,21     24:9,17 25:7,11


                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 44 of 46 PageID #:
                                    2264
                             BRANDON WYMS 1/4/2019

     25:15             original 38:9      15:6,7 24:8,16    produced 3:13        39:15,19,23
   observing 30:3      outcome 37:16      24:20 25:7,11       5:9              recall 20:24
     30:4,8,9          outside 12:16      25:14 31:22       Professional         21:2 24:10,18
   occasion 20:1                        photographing         3:19 37:4          26:5,11,21
   occurred 13:5               P          27:20             property 21:23       29:7,8,10,14
   offenders 11:6      p.m 5:13 36:7    photographs           22:2,6,8           29:15,19 34:2
   office 3:16 4:10    page 2:3,9         15:16               23:12,19 32:4      35:4
     33:8 38:3,17        13:19,19 17:17 physically 23:11    prosecutor's       received 11:9
   officer 8:20,22       17:19 23:25    pictures 34:3         33:8               16:1
     8:25 9:2,7          36:3 38:9,14   place 28:21         protest 20:21      record 5:19
     15:18 30:11,13      38:17 39:5,9   plain 11:7            21:3 33:19         27:14 30:25
     30:15,19,20         39:13,17,21    plaintiffs 1:6,18   protesters 25:3      31:3
     31:1 32:16        paper 36:3         2:4 3:6 4:2       protesting 31:11   recorder 16:14
   officer's 32:19     paragraph 24:2     5:2,10 6:11       protestors         recording 20:4
   officers 15:12      part 5:10 13:25 planter 22:5           24:12              20:7
     16:4 19:1,4,8       15:21 18:17    please 5:18         protests 2:12      recordings
     20:12,16 31:4       19:17 25:19      38:8,11,16          12:4 13:3,5        19:21
     31:10,16 32:1       26:12 28:12    point 10:18           14:24 16:19      reduced 37:9
   Okay 6:18,24          29:25 30:22    police 7:13,19        17:2,24,25       referring 13:5
     10:13 11:11,24      31:4             7:23 8:13,16        21:8 28:15         18:11 22:23
     13:4,18,21 14:3   participate 32:7   8:20,21,23 9:7    psychology           33:14
     15:3,13,19,25     participated       9:10,13,16 10:3     9:18,20          regarding 17:24
     17:11,20 18:17      31:6             10:9,14 11:18     public 3:21 5:4    Registered 3:18
     18:20,24 21:13    participating      11:25 17:21         37:4,20 38:14      37:3
     22:13 23:2          31:10            18:7,25 19:4,7      40:23            relate 23:7
     24:1,11 26:8      parties 37:12,15   20:12,16          pursued 33:2,8     related 16:18
     27:9,12 28:13     Patrol 30:14       30:23 31:4,5,9    put 15:14 23:11      22:15 37:11
     28:16 30:17,18      31:13            31:16 32:1          23:15 27:16      relative 18:12
     34:19,24          patrolmen 12:7 policeman 18:6          30:12              19:10 37:13
     35:16             pdf 36:3           19:15                                remember 7:1,6
   Olive 4:4 24:4      pedestrian       policing 17:24             Q             21:13 22:6
     24:12               21:24 22:15      31:6,11,18        question 18:13       28:21 29:3,11
   opened 10:24          33:6           position 7:15 8:1    26:7              render 40:9
   operates 26:23      penalty 40:12      8:15              questions 5:17     report 2:12
   operating           people 12:16     possessed            35:14               13:23,24 14:3
     26:25               20:3,7 24:4      32:25                                  14:9,16,23 15:1
                         25:16 30:3                                 R
   operation 11:2                       pots 22:5                                15:4,8,11,14
   Operations 8:4        32:3,14,21     prepare 7:8         radio 12:8           17:8,12,16,22
     8:6,9,12 11:1,4     33:3,25        prepared 17:24      rank 7:15 8:19       17:22 22:2,13
     12:5              period 10:14,23 preparing 13:23      read 35:17,20        22:21,22 23:9
   opportunity         perjury 40:12    pretty 28:4           36:8 38:11         23:10,22
     35:18             person 14:9      previously 6:22       39:6,10,14,18      25:22 26:15
   Ops 12:11,13,17       26:22,25       print 23:10           39:22 40:6         27:13 30:10,16
     12:18,20,23         30:12          prior 7:22 8:1,11   really 30:20         31:23 34:6
   order 12:3 22:8     person's 32:20     8:15,22 9:1       Realtime 3:19        35:2,5
     23:13 33:20       personal 10:17   probationary          5:4              reporter 3:19,19
   ordinarily 29:23    personally 14:10   9:1               Reason 39:7,11       3:20,21 4:17


                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 45 of 46 PageID #:
                                    2265
                             BRANDON WYMS 1/4/2019

     5:5,15 35:25      school 9:17 10:5   Sincerely 38:20        38:3,18        ten 6:18,19,20
     37:1,4            Schumann           six 3:15             streets 29:12,12 testified 5:10
   reports 16:21,25      34:11,13,20,23   solely 30:11         strictly 12:8       6:21
     17:23 23:8          34:25            Soulard 10:22        subscribe 40:11  testify 7:1
     34:9              Schwake 3:18       south 29:1           substance 40:8   testimony 37:6
   representing          4:18 5:4 37:3    speak 29:5           sufficient 36:5     37:8
     6:11                38:23            Speaking 31:21       suggest 35:19    Thank 13:13
   require 35:1        screen 23:17       Special 8:3,6,9      Suite 4:4        thereon 40:10
   reserved 5:7        second 24:2          8:12 11:1,2,4      supplement       thereto 37:15
   responsible         section 15:20        12:5,11,13,17,18     23:6           thick 14:20
     27:17,18          see 13:18 14:21      12:20,23           sworn 3:13 5:9   things 7:1,6
   rest 25:9             15:21 20:12,16   specific 16:2          37:7              12:10 25:14
   return 38:16          24:6               21:7 25:16         system 23:14,14  think 10:17,18,19
   review 20:8         seen 13:15 14:10     27:7                 23:23 30:13       28:23
     35:18,20,21       seized 19:23,24    specifically                          thought 20:13
     35:23             sentence 25:2        14:13 16:13                 T       throwing 24:14
   reviewing 20:11     September 2:13       17:6,15 21:12      take 14:20 19:17 time 10:23 12:10
     20:15               14:6,24 16:19      31:21 32:11        taken 1:18 5:3      30:6 34:18
   right 5:21 6:21       16:23 17:5,7       34:10                6:24 19:22     times 6:15
     11:2,21 16:6        17:25 18:9       spell 6:8              37:8,13 38:8      20:24 21:2,4
     19:1 22:20          19:20 20:5,20    spoke 29:3             39:3              21:12,14
     27:25 34:23         25:20,22,25      St 1:8 3:8,16,17     talking 7:9 17:5 Timothy 34:11,11
     35:23               26:4,10,13,16      4:5,12,21 6:12       17:7,18 35:8      34:12,16,23
   Robert 4:14           26:19 27:2         7:12,19,23         Tara 3:18 4:18      34:23,24
   role 13:22            28:17 29:20        8:22 9:10            5:3 37:3       title 8:19
     25:25 26:18         30:5 31:6,10       11:25 12:5 18:6      38:23          today 7:2 15:25
   roll 28:3             33:4,25            30:14,23 31:5      task 12:6           27:13,14
   Room 4:11 38:3      sergeant 27:1        31:9,12,18         tasked 11:5      today's 7:9
   Rossomanno's          34:14              38:4,5,18 39:2     team 11:22 12:2 told 12:15 15:14
     27:1              serve 8:8          stand 6:2,4            12:12,14 13:1     24:19 25:15,17
   Rothert 2:6 4:7     served 11:21         28:8                 14:1 16:7,12      28:4
     5:17 6:10 13:14     20:21 21:2       start 8:5              19:18 20:4,22 Tony 6:10
     17:6,11 35:13     Services 4:19      started 9:7            21:1,3,10      track 15:13
     35:16 36:2          38:1               16:23                25:20 26:2,4 traffic 21:25
   RPR 4:18 38:23      SHEET 39:1         starting 10:8          26:10,13,19,20    22:16,19 33:6
   Ryan 16:15          sheets 38:9,13       15:22                27:5,6,10,23   training 10:18
                         38:16            state 3:22 5:19        28:4,5,7,8,11  transcribed 5:5
           S           shirts 25:4          37:5,21 40:1         28:17 30:1,7   transcript 2:17
   S.W.A.T 33:16       Shorthand 3:20     statements             33:10,11,16,20    38:12
     34:18             show 23:13           25:16,17             33:22 34:15    transcripts 36:1
   Sachs 34:11,16      shows 23:18        STATES 1:1 3:1       teams 12:17,21   transcripts@a ...
     34:24,25          sign 38:13         step 30:17             33:13,14          4:24
   saw 14:14 23:17     signal 30:22       STIPULATED           tell 11:24 13:2  true 40:9,13
   Sayer 16:14         signature 5:6        5:1                  14:21 17:17    truthfully 7:2
   says 24:3,11          35:19 38:9,13    street 3:17 4:4,11     21:12 25:10,13 turn 15:20
     25:2 27:12          38:17 39:25        4:20 24:5,13         27:11             23:24
     30:19             signed 36:8          24:14 27:2         tells 27:9       two 20:6,7 23:8


                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-17 Filed: 03/29/19 Page: 46 of 46 PageID #:
                                    2266
                             BRANDON WYMS 1/4/2019

   two-sided 14:20    30:19             year 9:19,19          16:17 17:23      63101 4:5,21
   Type 21:22        way 12:3 14:12                           23:3,6,24         38:18
   typewriting 5:5    23:14 24:23              Z              31:21 35:8       63103 4:12 38:4
     37:10           We'll 35:17 36:4                       2:51 5:13          64276 38:25
                                               0
                     we're 12:23                            20 40:15           644-2191 4:22
            U         28:1              00136 15:21,23      2000 20:25         652-3114 4:6
   Um 12:20          we've 13:10        00137 23:25         2006 24:3
   undercover        wear 11:7                              2007 9:21 10:14            7
                                                 1
     19:15           weren't 12:7                           2008 9:8 10:15     711 4:20 38:17
   understand                           1 2:10 5:14 13:11                      75 24:3
                     Williams 5:20                          2009 8:24 9:5
     27:5                                 13:14 21:20
                     windows 22:5                           2014 8:7,11,16
   understanding witness 3:12             22:23 23:7                                   8
                                                              8:22 10:25
     28:13                              1-800-280-D ...                        8th 8:17
                      5:6 31:22                               13:8 21:1
   unit 11:2,4,12,14                      4:23
                      35:21,23 36:9                         2017 2:13 14:7,8           9
   UNITED 1:1 3:1                       10 38:2
                      37:6,8 38:11                            14:24 16:19
   units 11:17                          100 24:4                               906 4:4
                      39:1,25                                 17:7,25 18:9
   University 9:23 witnessed 14:10      1130 4:4                               9th 8:18
                                                              19:20 20:5,20
   unlawfully                           11th 4:20 38:18
                      14:13 15:6                              20:21 25:20
     32:24                              120 32:3
                     WITNESSES                                25:23 26:1,6
   unmarked 11:7                        1200 3:17 4:11
                      2:2,3                                   26:10,13,16,19
     17:21                                38:3
                     Wood 16:15                               27:2 28:17
   use 16:8 19:20                       13 2:11
                     Woody 16:15                              30:6 31:6,10
     23:23                              137 15:23 17:19
                     work 7:12 10:7                           33:4 34:1
   usually 25:4                         138 15:23
                      10:10,11 11:14                        2018 7:21,22
                                        139 15:23
                      12:17 30:14                             8:2,9 10:25
            V                           14 2:13
                      31:16 33:10                             33:22
   v 38:5 39:2                          149-page 15:4
                     worked 9:13                            2019 1:19 3:14
   vague 17:4                           14th 24:13
                     working 7:23                             38:2,8 39:3
   vehicle 21:25                        15 16:19 25:20
                      20:4
     33:6                                 25:23,25                  3
                     works 23:14
   vehicular 22:15 worry 32:5             26:4,10 27:2      3:37 36:7
   Victim 23:17                         16 26:13,16,19      30 38:17
                     write 25:22
   victims 23:4                         17 2:13 14:6,24     314 4:6,11,13,22
                      26:15 27:16,19
   video 16:8,13                          16:23 17:5,7        38:3
                     writing 23:22
     20:4,17                              17:25 18:9
                      27:13,20
   videos 19:17                           19:20 20:5,20              4
                     written 15:7
     20:8,11,15,18                        28:17 31:6,10     4 1:19 38:8 39:3
                     wrong 28:20
   violent 11:6                           33:4,25           4:17-CV-2455 ...
                     WYMS 1:17 2:5
   vs 1:7 3:7                           17-045966             1:7 3:7
                      3:12 5:8 38:8
                                          17:16             44 28:25 29:1
           W          39:1 40:5,20
                                        17th 29:20          4th 3:13
   W-y-m-s 5:23              X          19th 24:4
   waive 35:19                          1st 21:23 22:2,9            5
                     X 2:1
   walking 24:4,12                        23:19             5 2:6
   want 18:14               Y
    28:20                                       2               6
                     yeah 6:6 12:11
   wasn't 21:9        18:5 20:18        2 2:12 5:14 14:18 621-3361 4:13


                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                      Fax: 314.644.1334
